Bob C. Burns, Ph.D. President Northwest Arkansas Community College Post Office Box 1405 Bentonville, AR 72712
Dear Dr. Burns:
This is in response to your request for an opinion concerning the release of certain information under the Arkansas Freedom of Information Act ("FOIA"), A.C.A. §§ 25-19-101 to -107 (Repl. 1992 and Supp. 1993). Correspondence attached to your request indicates that a Mr. Jim Parsons has made an FOI request for the release of the annual gross salaries of six employees of Northwest Arkansas Community College. You state that the salary information is contained in the employees' personnel files, that all of the employees have objected to the release of the information, and that it is your belief such a request constitutes an unwarranted invasion of privacy under A.C.A. § 25-19-105(b)(10). Specifically, you inquire as to whether the requested information must be released. It is my opinion that the answer to your question is "yes."
As indicated in your request, personnel records are exempt only to the extent that their disclosure constitutes a "clearly unwarranted invasion of personal privacy." A.C.A. § 25-19-105(b)(10). In Op. Att'y Gen.94-198, a copy of which is attached, we examined both Arkansas and federal case law and concluded that salary information cannot be considered violative of personal privacy under the FOIA and is thus clearly subject to disclosure. Arkansas courts have based this determination on a "balancing test" between the individual's right to privacy and the public's right to knowledge. The fact that the employees may consider the release of their salaries an invasion of privacy is not relevant to the analysis. See Op. Att'y Gen. 94-198 and cited authorities. Mr. Parsons is therefore, in my opinion, entitled to the information sought.
The foregoing opinion, which I hereby approve, was prepared by Assistant Attorney General Sarah L. James.
Sincerely,
WINSTON BRYANT Attorney General
WB/SLJ:cyh